Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/02/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 1, filed 10/15/2021, with respect to rejection of 35 U.S.C § 103 of claims 1-3, 5, 6, 8, 10-14, 17, 19, 20, 22-24, 25-27, 29, 30, 32, 34-38, 41, 43, 44, 46-48, 49, and 50 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
Claims 8, 17, 32, and 41 are cancelled.

Allowable Subject Matter
Claims 1-7, 9-16, 18-31, 33-40, and 42-56 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Claims 1-7, 9-16, 18-31, 33-40, and 42-56 are allowable over prior art of record (in particular, Ji et al. (US 2011/0194483); Dalsgaard et al. (US 2012/0082088), and Zhao et al. (US 2015/0382349)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below:
 	Regarding claims 1, 12, 25, 36, 49, 50, 53, and 55, “receiving, from a second access node, configuration signaling indicating a shared random access channel resource, a backhaul random access channel preamble format, and a number of symbols in the backhaul random access channel preamble format, the backhaul random access channel preamble format differing from an access random access channel preamble format, and the number of symbols in the backhaul random access channel preamble format being different than a number of symbols in the access random access channel preamble format…” in combination with other limitations recited in claims 1, 12, 25, 36, 49, 50, 53, and 55.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469